Exhibit 10.28

AMENDED AND RESTATED PURCHASER’S RIGHTS AND VOTING AGREEMENT

This AMENDED AND RESTATED PURCHASER’S RIGHTS AND VOTING AGREEMENT (this
“Agreement”) is made and entered into as of April 17, 2012, by and among
Middlefield Banc Corp., an Ohio corporation (the “Company”), Bank Opportunity
Fund LLC, a Delaware limited liability company (including its permitted
transferees or assigns, the “Purchaser”), and each of the Persons listed on
Schedule I attached hereto, who currently serves as an officer or a director of
the Company (each, an “Existing Shareholder” and collectively, the “Existing
Shareholders”). The Parties hereto other than the Company are referred to
individually as a “Shareholder” and collectively as “Shareholders.” The
Purchaser, the Existing Shareholders and the Company are referred to
individually as a “Party” and collectively as the “Parties.” This Agreement
shall become effective immediately upon execution and delivery hereof.

RECITALS

A. The Company and the Purchaser are parties to the Stock Purchase Agreement,
dated as of August 15, 2011, as amended (the “Stock Purchase Agreement”),
pursuant to which the Company has agreed to issue and sell, and the Purchaser
has agreed to purchase, shares of the Company’s Common Stock, without par value
(the “Common Stock”), and in connection therewith, the Company, the Purchaser
and the Existing Shareholders entered into the Purchaser’s Rights and Voting
Agreement, dated as of August 15, 2011 (the “Original Agreement”).

B. The Company and the Purchaser are entering into on this date the Fifth
Amendment to Stock Purchase Agreement, pursuant to which they are amending the
Stock Purchase Agreement, and in connection therewith, the Company, the
Purchaser, which represents a majority of the Purchaser Shares (as defined
below) now outstanding, and the Existing Shareholders signatory hereto, which
together represent the holders of a majority of the Shareholder Shares (as
defined below) now outstanding, desire to amend and restate the Original
Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto amend and restate the
Original Agreement to read in its entirety as follows:

ARTICLE I.

VOTING

Section 1.01 Agreement to Vote. The Purchaser, as a holder of Common Stock,
hereby agrees to vote: (a) all of the shares of Common Stock registered in its
name and (b) as of the date of any given vote, any other voting securities (or
voting rights associated with any other securities) of the Company that the
Purchaser holds (hereinafter collectively referred to as the “Purchaser Shares”)
at regular and special meetings of the Company’s shareholders (or by written
consent) in accordance with the provisions of this Agreement. Each Existing
Shareholder, as a holder of Common Stock, hereby agrees on behalf of itself, its
Affiliates and any permitted transferee or assignee of any such shares of Common
Stock, to vote, and to cause its Affiliates to vote: (x) all of the shares of
Common Stock registered in its name and (y) as of the date of any vote, any
other voting securities (or voting rights associated with any other securities)
of the Company that such Existing Shareholder holds (hereinafter collectively
referred to as the “Shareholder Shares”) at regular and special meetings of the
Company’s shareholders (or by written consent) in accordance with the provisions
of this Agreement. The Purchaser Shares and Shareholder Shares are collectively
referred to herein as the “Shares.”



--------------------------------------------------------------------------------

Section 1.02 Manner of Voting. The voting of the Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent, or in any
other manner permitted by the laws of the State of Ohio.

Section 1.03 Grant of Proxy. Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.

ARTICLE II.

BOARD OF DIRECTORS

Section 2.01 Size of Board of Directors. Subject to the Company’s bylaws and the
resolutions of the Company’s Board of Directors (the “Board”), the Purchaser and
the Existing Shareholders shall vote in accordance with Section 1.01 to ensure
that the size of the Board be set and remain at a sufficient number to
accommodate Section 2.02. Subject to each Bank’s bylaws and the resolutions of
each Bank’s board of directors, the Company, as the sole shareholder of each
Bank, shall ensure that the size of the board of directors of each Bank be set
and remain at a sufficient number to accommodate Section 2.02.

Section 2.02 Election of Directors; Board Representation. The Purchaser and the
Existing Shareholders agree that, at the first annual meeting of shareholders
after the Company’s appointment of a designee of Purchaser to the Board pursuant
to the Stock Purchase Agreement, and, for as long as the Company has a
classified board or otherwise, at each annual meeting of the Company’s
shareholders or at any other meeting of the Company’s shareholders at which
members of the Board are to be elected, or whenever members of the Board are to
be elected by written consent, in each case where the director allocated to
Purchaser is up for election, so long as the Purchaser owns at least 5% of the
outstanding voting securities of the Company, the Purchaser and Existing
Shareholders shall vote or act with respect to all of their Shares so as to
elect that one director designated by Purchaser to serve on the Board. Such
initial director shall be Joseph Thomas (the “Purchaser Director”). The Company,
as the sole shareholder of each Bank, further agrees to elect the Purchaser
Director to the board of directors of each Bank. The Purchaser Director shall
hold office until the next meeting or the next consent of the Company’s
shareholders at which such director is up for election (or in the case of each
Bank, until the next consent of the Company as the sole shareholder of the
applicable Bank is needed for such election) and until such Purchaser Director’s
successor is duly elected and qualified, or until such Purchaser Director’s
earlier resignation or removal, in accordance with the Company’s bylaws (or in
the case of each Bank, in accordance with the bylaws of the applicable Bank).

Section 2.03 Board Committees. The Company, the Purchaser and the Existing
Shareholders hereby agree to take any and all action necessary so as to cause
the Purchaser Director to be appointed to the executive committee of the Board,
should one exist. The Company hereby agrees to take any and all action necessary
so as to cause the Purchaser Director to be appointed to the executive committee
of the board of directors of each Bank, should one exist.

 

2



--------------------------------------------------------------------------------

Section 2.04 Certain Resignations or Removals. A Purchaser Director shall
immediately resign from the Board and the board of directors of each Bank if:
(a) any party or parties having the right to designate and elect a director
pursuant to Section 2.02 hereof requests the resignation or removal of the
Purchaser Director so designated and elected, with or without cause or (b) such
Purchaser Director is no longer entitled to be a director pursuant to
Section 2.02 hereof. In either case, if such Purchaser Director fails to resign
from the Board or the board of directors of each Bank, the Purchaser or Existing
Shareholders shall have the right to cause the Company to call a special meeting
of shareholders for the purpose of removing such Purchaser Director from the
Board, the Purchaser and each Existing Shareholder shall vote all of their
respective Shares entitled to vote at such meeting in favor of the removal of
such Purchaser Director, and the Company shall execute a consent to remove such
Purchaser Director from the board of directors of each Bank.

Section 2.05 Filling Vacancies. In the event of a Purchaser Director’s
resignation, death, removal or disqualification, the party who had the right to
designate such Purchaser Director pursuant to Section 2.02 hereof shall promptly
designate a new Purchaser Director and, after written notice of the designation
has been given by such party to each of the parties hereto, the Purchaser and
each Existing Shareholder shall vote their respective Shares to elect such
nominee to the Board, and the Company shall execute a consent to elect such
nominee to the board of directors of each Bank.

Section 2.06 No Liability for Election of Purchaser Director. Neither the
Company, the Purchaser, the Existing Shareholders, nor any officer, director,
shareholder, partner, member, employee or agent of such party, makes any
representation or warranty as to the fitness or competence of the nominee of any
party hereunder to serve on the Board or the board of directors of either bank
by virtue of such party’s execution of this Agreement or by the act of such
party in voting for such designee pursuant to this Agreement.

Section 2.07 Conflicts of Interest.

(a) The Existing Shareholders and the Company recognize that the Purchaser, its
Affiliates and the Purchaser Director elected or appointed to the Board or the
board of directors of each Bank (or any committee thereof) by the Purchaser:
(i) have participated, directly or indirectly, and will continue to participate
in venture capital and other direct investments in corporations, partnerships,
joint ventures, limited liability companies and other Persons and other similar
transactions, (ii) may have interests in, participate with, aid and maintain
seats on the board of directors of other such entities and (iii) may develop
opportunities for such entities. The Existing Shareholders and the Company
acknowledge that the Purchaser Director elected or appointed by the Purchaser to
the Board or the board of directors of each Bank (or any committee thereof) may
encounter business opportunities that the Company, its shareholders, or each
Bank may desire to pursue, and that such opportunities may include, but shall
not be limited to, identifying, pursuing and investing in entities, engaging
broker-dealers and investment banking firms to perform certain services
including, but not limited to, acting as underwriters or placement agents in
securities offerings and obtaining investment funds from institutional and
private shareholders or others.

(b) The Existing Shareholders and the Company agree that the Purchaser and the
Purchaser Director elected or appointed by the Purchaser to the Board or the
board of directors of each Bank (or any committee thereof) shall have no
obligation to the Company or either Bank, the Existing Shareholders, or to any
other Person to present any such business opportunity to the Company or either
Bank before presenting and/or developing such opportunity with any other
Persons, other than such opportunities presented to any such director for the
Company’s or either Bank’s benefit in his or her capacity as a director of the
Company or either Bank.

 

3



--------------------------------------------------------------------------------

Section 2.08 No Limitation on Other Voting Rights. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall limit or
restrict the Purchaser from acting in its sole discretion on any matter other
than those referred to in this Agreement.

ARTICLE III.

LOCK-UP; APPROVAL OF STOCK PURCHASE AGREEMENT

Section 3.01 Restriction on Transfer; Term. The Existing Shareholders who are
currently officers and directors of the Company and identified on Schedule II
attached hereto hereby agree with the Company that they will not offer, sell,
contract to sell, assign, transfer, hypothecate, pledge or grant a security
interest in, or otherwise dispose of, or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition of
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise by the Company or any Affiliate of the Company or any
person in privity with the Company or any Affiliate of the Company), directly or
indirectly, any of their shares of Common Stock from the period commencing on
the date hereof and expiring on the one-year anniversary of the Initial Closing
Date (as defined in the Stock Purchase Agreement) (the “Restricted Period”).

Section 3.02 Ownership. During the Restricted Period, the Existing Shareholders
who are currently officers and directors of the Company and identified on
Schedule II shall retain all rights of ownership in the Common Stock, including,
without limitation, voting rights and the right to receive any dividends, if
any, that may be declared in respect thereof.

Section 3.03 Approval of Directors. Each of the Existing Shareholders hereby
agrees that at any meeting of the Company’s shareholders at which the Stock
Purchase Agreement or the transactions set forth therein are proposed for
approval by the Company’s shareholders, or any written consent regarding the
same is solicited from the Company’s shareholders, the Existing Shareholders
shall vote or act with respect to all of their Shares so as to vote in favor of
approving the Stock Purchase Agreement and the transactions set forth therein.
The directors of the Company agree that they shall be bound by Section 4.04 of
the Stock Purchase Agreement when acting in their capacity as directors.

ARTICLE IV.

CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS; CONDITIONS

Section 4.01 Ownership, Authority, Etc. Each Existing Shareholder represents and
warrants that: (a) such Existing Shareholder now owns its Shareholder Shares,
free and clear of all liens and encumbrances, and has not, prior to the date of
this Agreement, executed or delivered any proxy or entered into any other voting
agreement or similar arrangement relating to its Shareholder Shares and (b) such
Existing Shareholder has full power and capacity to execute, deliver and perform
this Agreement, which has been duly executed and delivered by, and evidences the
valid and binding obligation of, such Existing Shareholder.

 

4



--------------------------------------------------------------------------------

Section 4.02 No Voting or Conflicting Agreements. No Existing Shareholder, nor
any of its respective Affiliates, shall: (a) except as contemplated by
Section 4.03 hereof, grant any proxy, (b) enter into or agree to be bound by any
voting trust, (c) enter into any shareholder agreements or arrangements of any
kind with any Person that is not a Party to this Agreement (whether or not such
agreements or arrangements are with other shareholders of the Company that are
not a Party to this Agreement) or (d) act, for any reason, as a member of a
group or in concert with any other Persons in any manner which is inconsistent
with the provisions of this Agreement.

Section 4.03 Covenant to Vote. The Purchaser and each Existing Shareholder shall
appear in person or by proxy at any annual or special meeting of the Company’s
shareholders for the purpose of obtaining a quorum, and shall vote their Shares
upon any matter submitted to the Company’s shareholders in a manner not
inconsistent or in conflict with, and to implement, the terms of this Agreement
and the Stock Purchase Agreement. In the event of an annual or special meeting
of the Company’s shareholders called for the purpose of voting on the election
of directors, the Purchaser and each Existing Shareholder shall vote their
Shares, either in person or by proxy, in favor of the election of directors
nominated in accordance with Section 2.02 hereof.

Section 4.04 Covenants of the Company.

(a) The Company agrees to use its best efforts to ensure that the rights granted
hereunder are effective and that the Parties hereto enjoy the benefits thereof.
Such actions include, without limitation, the use of the Company’s best efforts
to cause the designation and election of the directors as provided under
Section 2.02 hereof. The Company will not, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all of the provisions of this Agreement and in the taking of all
such actions as may be necessary, appropriate or reasonably requested by either:
(i) the holders of a majority of the Purchaser Shares then outstanding in order
to protect the rights of the Purchasers hereunder against impairment or (ii) the
holders of a majority of the Shareholder Shares then outstanding in order to
protect the rights of the Existing Shareholders against impairment.

(b) The Company, by its execution hereof, agrees that it will cause the
certificates evidencing the shares of the Company’s capital stock subject to
this Agreement to bear the legend required by Section 4.05 hereof, and that it
shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing shares of the Company’s capital stock subject to this
Agreement upon such holder’s written request to the Company. The parties hereto
agree, however, that the Company’s failure to cause the certificates evidencing
the shares of the Company’s capital stock subject to this Agreement to bear the
legend required by Section 4.05 hereof and/or to supply, free of charge, a copy
of this Agreement as provided under this Section 4.04, shall not affect the
validity or enforcement of this Agreement.

Section 4.05 Legend on Share Certificates. Each certificate representing any
shares of the Company’s capital stock subject to this Agreement, and any
certificates representing shares of the Company’s capital stock which may be
issued in the future to Existing Shareholders or to the Purchaser, shall be
endorsed by the Company with a legend reading substantially as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE ISSUER), AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

 

5



--------------------------------------------------------------------------------

Section 4.06 Regulatory Approvals. This Agreement is subject to the parties
receiving all necessary approvals, consents or non-objections from the
regulatory authorities on such terms and conditions reasonably satisfactory to
the parties.

ARTICLE V.

MISCELLANEOUS

Section 5.01 Term. This Agreement shall terminate and be of no further force or
effect upon the earliest to occur of (a) a Qualified Public Offering (as defined
in Section 5.12 hereof), (b) the date as of which the Parties hereto terminate
this Agreement by the written consent of (i) the Purchaser and (ii) the holders
of a majority of the Shareholder Shares then outstanding, (c) both the
Subsequent Closing (as defined in the Stock Purchase Agreement) not occurring
due to a failure of the conditions to closing set forth in Section 6.04(a) or
(b) of the Stock Purchase Agreement and the Purchaser not having appointed a
director pursuant to Section 5.02 of the Stock Purchase Agreement, and (d) the
twenty-fifth anniversary from the effective date hereof.

Section 5.02 Entire Agreement. This Agreement, together with the Schedules
hereto, the Stock Purchase Agreement and any certificates, documents,
instruments and writings that are delivered pursuant thereto, constitute the
entire agreement and understanding of the Parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof. There are no third party
beneficiaries having rights under or with respect to this Agreement.

Section 5.03 Binding Effect; New Shareholders; Assignment. This Agreement shall
be binding upon and inure to the benefit of the Parties, their respective heirs,
successors and assigns. This Agreement, and the rights and obligations of the
Purchaser hereunder, may (but are not required to) be assigned by the Purchaser
to any Person to which Purchaser Shares are transferred in accordance with this
Agreement by the Purchaser, and following any such transfer, “Purchaser” (as
used in this Agreement) shall be deemed to include such transferee (and any
rights or obligations that the Purchaser may have under this agreement shall be
exercised by a majority of such Persons that constitute the “Purchaser”). If
Purchaser does not elect to transfer its rights and obligations hereunder in
connection with any transfer of Purchaser Shares, such transferee shall be
deemed to be an “Existing Shareholder” for the purposes of this Agreement. This
Agreement, and the rights and obligations of the Existing Shareholders
hereunder, shall be transferred to any Person to which Shareholder Shares are
transferred in accordance with this Agreement by an Existing Shareholder and,
notwithstanding anything to the contrary in this Agreement, no transfer of
Shareholder Shares (other than any acquisition of such shares by the Purchaser)
by any Existing Shareholder shall be effective unless the transferee shall have
executed and delivered an Adoption Agreement substantially in the form attached
hereto as Exhibit A.

 

6



--------------------------------------------------------------------------------

Section 5.04 Notices. All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):

If to the Purchaser:

Bank Opportunity Fund I LLC

1826 Jefferson Place, NW

Washington, DC 20036

Phone: 202-822-8117

Fax: 202-775-8365

Attn: Joseph Thomas

with a copy to (which does not constitute notice):

Perry & Associates PLLC

1826 Jefferson Place, NW

Washington, DC 20036

Phone: (202) 822-8117

Fax: (202) 775-8365

Attn: Richard J. Perry, Jr.

If to the Company:

Middlefield Banc Corp.

15985 East High Street

Middlefield, Ohio 44062

Phone: 440-632-1666

Fax: 440-632-1700

Attn: Thomas G. Caldwell

with a copy to (which does not constitute notice):

Grady & Associates

20950 Center Ridge Road

Suite 100

Rocky River, Ohio 44116

Phone: (440) 356-7255

Fax: (440) 356-7254

Attn: Francis X. Grady

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

 

7



--------------------------------------------------------------------------------

Section 5.05 Specific Performance; Remedies. Each party acknowledges and agrees
that the other parties would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any court of the United States or any state thereof
having jurisdiction over the parties and the matter, in addition to any other
remedy to which they may be entitled, at law or in equity. Except as expressly
provided herein, the rights, obligations and remedies created by this Agreement
are cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity. Except as expressly provided herein,
nothing herein will be considered an election of remedies.

Section 5.06 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to any
choice of law principles.

Section 5.07 Amendments. Other than with respect to amendments to Schedule I
hereto, which may be amended by the Company to reflect Existing Shareholders or
permitted transfers, this Agreement may not be amended or modified without the
written consent of the Company, the holders of at least a majority of the
Purchaser Shares then outstanding and by the holders of at least a majority of
the Shareholder Shares then outstanding.

Section 5.08 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

Section 5.09 Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. For purposes of
determining whether a party has signed this Agreement or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
original signature on a paper document or a facsimile copy of such a handwritten
original signature shall constitute a signature, notwithstanding any law
relating to or enabling the creation, execution or delivery of any contract or
signature by electronic means.

Section 5.10 Aggregation of Stock. All shares of Common Stock owned or acquired
by the Purchaser or its Affiliated entities or persons (assuming full
conversion, exchange and exercise of all convertible, exchangeable and
exercisable securities into Common Stock) shall be aggregated together for the
purpose of determining the availability of any right under this Agreement.

Section 5.11 Incorporation of Exhibits and Schedules. The exhibits and schedules
identified in this Agreement are incorporated by reference herein and made a
part hereof.

Section 5.12 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

8



--------------------------------------------------------------------------------

“Affiliate” of a Person means any Person that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Person” means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any heir, successor (by
merger or otherwise), or assign of any such individual or entity.

“Qualified Public Offering” shall mean a firm commitment underwritten public
offering pursuant to a registration statement filed with the Securities and
Exchange Commission and declared effective under the Securities Act of 1933, as
amended, that results in net cash proceeds to the Company (after deducting
applicable underwriting discounts and commissions) of not less than $25 million
in the aggregate.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: MIDDLEFIELD BANC CORP. By:  

/s/ Thomas G. Caldwell

Name:   Thomas G. Caldwell Title:   President and Chief Executive Officer
PURCHASER: BANK OPPORTUNITY FUND I LLC By:   Bank Acquisitions LLC, its managing
member By:  

/s/ Richard J. Perry, Jr.

Name:   Richard J. Perry, Jr. Title:   Managing Member

[Signature Page to Amended and Restated Purchaser’s Rights and Voting Agreement]



--------------------------------------------------------------------------------

EXISTING SHAREHOLDERS:

 

Thomas G. Caldwell

 

Richard T. Coyne

 

James R. Heslop, II

 

Eric W. Hummel

 

Kenneth E. Jones

 

James J. McCaskey

 

William J. Skidmore

 

Robert W. Toth

 

Carolyn J. Turk

 

Jay P. Giles

 

Donald L. Stacy

 

Teresa M. Hetrick

 

Alfred F. Thompson, Jr.

[Signature Page to Amended and Restated Purchaser’s Rights and Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

EXISTING SHAREHOLDERS

 

SHAREHOLDER NAME

  

SHARES OF COMMON STOCK

Directors   

Thomas G. Caldwell

Director, President, and Chief Executive Officer

   14,042

Richard T. Coyne

Director and Chairman of the Board

   6,044

James R. Heslop, II

Director, Executive Vice President, and Chief

Operating Officer

   5,588

Eric W. Hummel

Director

   3,226

Kenneth E. Jones

Director

   5,888

James J. McCaskey

Director

   2,269

William J. Skidmore

Director

   3,887

Robert W. Toth

Director

   16,839

Carolyn J. Turk

Director

   8,962 Officers   

Jay P. Giles

Senior Vice President and Senior Loan Officer

   1,537

Donald L. Stacy

CFO and Treasurer

   2,141

Teresa M. Hetrick

Senior Vice President — Operations/Administration

   207

Alfred F. Thompson, Jr.

Vice President/Loan Administration

   268



--------------------------------------------------------------------------------

SCHEDULE II

EXISTING SHAREHOLDERS SUBJECT TO ARTICLE III

 

SHAREHOLDER NAME

  

SHARES OF COMMON STOCK

Directors   

Thomas G. Caldwell

Director, President, and Chief Executive Officer

   14,042

Richard T. Coyne

Director and Chairman of the Board

   6,044

James R. Heslop, II

Director, Executive Vice President, and Chief Operating Officer

   5,588

Eric W. Hummel

Director

   3,226

Kenneth E. Jones

Director

   5,888

James J. McCaskey

Director

   2,269

William J. Skidmore

Director

   3,887

Robert W. Toth

Director

   16,839

Carolyn J. Turk

Director

   8,962 Officers   

Jay P. Giles

Senior Vice President and Senior Loan Officer

   1,537

Donald L. Stacy

CFO and Treasurer

   2,141

Teresa M. Hetrick

Senior Vice President — Operations/Administration

   207

Alfred F. Thompson, Jr.

Vice President/Loan Administration

   268



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Amended and Restated
Purchaser’s Rights and Voting Agreement dated as of April     , 2012 (the
“Agreement”) by and among the Company, Bank Opportunity Fund LLC and certain of
the Company’s shareholders. Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Agreement. By the
execution of this Adoption Agreement, the Transferee agrees as follows:

(a) Acknowledgment. The Transferee acknowledges that the Transferee is acquiring
certain shares of the capital stock of the Company (the “Stock”), subject to the
terms and conditions of the Agreement.

(b) Agreement. The Transferee: (i) agrees that the Stock acquired by the
Transferee, and any Stock acquired by the Transferee in the future, shall be
bound by and subject to the terms of the Agreement, and (ii) hereby adopts the
Agreement with the same force and effect as if the Transferee were originally a
party thereto.

(c) Notice. Any notice required or permitted by the Agreement shall be given to
the Transferee at the address listed beside the Transferee’s signature below.

EXECUTED AND DATED this     day of             ,         .

 

TRANSFEREE: Name: Title: Address: Facsimile:

 

Accepted and Agreed: MIDDLEFIELD BANC CORP. By:  

 

Name:   Title:  